Citation Nr: 9914667	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


REMAND

Initially, the Board notes that in an August 1996 VA 
examination, the veteran was diagnosed with PTSD.  Further, 
in a September 1997 hearing at the RO, the veteran testified 
that he served in Vietnam for thirteen months.  He stated 
that his primary duty was an aviation ordinance man, and 
also" I was flying helicopters and MEDEVACK missions.  I 
flew with a door gunner on the MEDEVACK missions to go out 
and pick up the wounded."  Transcript at 2.  He described 
two incidents of bombings, which he felt particularly 
affected him.  Despite the diagnosis of PTSD and the 
veteran's contentions regarding his claimed stressors, this 
claim was denied by the RO on the basis of a lack of 
verifiable stressors.  

A review of the record, however, reveals that in attempts to 
confirm the veteran's testimony and contentions regarding his 
Vietnam service, the RO provided the Commandant of Marine 
Corps with incorrect information.  In that regard, the Board 
notes that in October 1997, the RO sent the Commandant of 
Marine Corps a letter stating that the veteran was assigned 
to MABS-12, MAG 12 1st MAW, from January 1968 to February 
1969.  In a second letter to the Commandant of Marine Corps, 
dated in March 1998, the RO indicated that the veteran was 
assigned to H&MS-20, MCCR TC-20, 2dMAW, MCAS, CPNC, from 
January 1968 to February 1969.  

In September 1998, the RO received a response to the 
foregoing requests, from the Department of the Navy, 
Headquarters, United States Marine Corps, which included 
information regarding the command chronologies submitted by 
Headquarters and Maintenance Squadron 20, Marine Combat Crew 
Readiness Training Group 20, for the period January 1968 to 
June 1969.  Based on that information, the RO was unable to 
verify the veteran's claimed stressors, and the claim 
remained denied.

In an April 1998 written Informal Hearing Presentation, the 
veteran's representative pointed out that the RO had 
requested incorrect information regarding verification of the 
veteran's claimed stressors.  Significantly, a review of the 
veteran's service personnel records, such as the Record of 
Service, which contains information on the organization to 
which the veteran was assigned, as well as the dates of 
service and proficiency, reveals that from January 1968 
through January 1969, the veteran was assigned to the 
following:  MABS-12, MAG-12, 1st MAW.  That information was 
not provided to the Commandant Marine Corps.  Rather, as 
noted above, the RO indicated that the veteran was assigned 
to another unit.

In light of the foregoing, the Board finds that the RO should 
again contact the Commandant of Marine Corps, and provide the 
correct information regarding the unit to which the veteran 
was assigned (MABS-12, MAG-12, 1st MAW, from January 1968 
through January 1969) and request any verifying information 
they can provide.  In this regard, to the extent that is 
possible, the Commandant of Marine Corps should be asked to 
comment on the veteran's duties involving MEDIVACK missions 
in Vietnam, given the information that is provided.  
Responses to the question asked in the October 1997 and March 
1998 letters to the Commandant of Marine Corps should also be 
requested.  All pertinent service personnel records and a 
summary of the veteran's description of his claimed stressors 
and duties during the periods of time in question must be 
forwarded to the Commandant of Marine Corps.

The Board notes, further, that as there is no PTSD diagnosis 
of record that is specifically based on corroborated 
stressors, once the RO completes all attempts to verify the 
veteran's claimed stressors, the veteran should be scheduled 
for another VA examination, to determine whether the veteran 
currently has PTSD, due to a verified stressor(s).  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994).  Any current PTSD diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV), see 38 C.F.R. § 4.130 
(1998), which reflects a subjective stressor standard.  See 
Cohen, 10 Vet. App. at 139-144.

Therefore, in light of the foregoing, this case is REMANDED 
to the RO for the following:

1.  The RO should review the veteran's 
claims file, including the veteran's 
service medical records and service 
personnel records, the September 1997 
hearing transcript, and any other 
statements from the veteran of record, 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, a copy of the veteran's DD Form 
214, and all associated service documents 
should be sent to the Commandant of 
Marine Corps, along with a request to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Responses to the question 
asked in the October 1997 and March 1998 
letters to the Commandant of Marine Corps 
should also be requested.  The Commandant 
of Marine Corps should also be requested 
to furnish the unit history for the unit 
the veteran was assigned to while in 
Vietnam.  The Commandant of Marine 
Corps's review is requested to include a 
search for any incident reports 
pertaining to the events detailed by the 
veteran in his statements, particularly 
those associated with his duty involving 
MEDIVACK missions.  Any information 
obtained should be associated with the 
claims folder.

2.  Following the receipt of any 
information from the Commandant of Marine 
Corps, along with the completion of any 
additional development warranted or 
suggested by either of those offices, the 
RO should prepare a report detailing the 
nature of any combat action, or in-
service stressful event, verified by 
Commandant of Marine Corps.  This report 
is then to be added to the claims folder.

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









